DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
The instant application is a Continuation of a §371 national stage entry of PCT/EP2016/0062202 filed on May 31, 2016, and claims foreign priority to European Patent Application 15170401.2 filed on June 3, 2015.
	Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55.
Status of the Claims
Claims 1 – 19 are pending in the instant application.
Response to Applicant’s Remarks
Regarding the rejection under 35 USC §103 of the instant claims 1 – 6, 8, 10 – 11, 13, 15 – 16 and 18 as being unpatentable over US ‘661, the applicants’ arguments and the Declaration under 37 C.F.R. §1.132 as set forth by Lothar Lindemann have been fully considered and are found to be persuasive. The applicants show that the compounds 84, 106 and 109 as taught by US ‘661, wherein cyclopentyl or cyclohexyl rings are condensed with the imidazolin-2-one ring, are positive allosteric modulators; while the instant compounds are negative allosteric 
The nonstatutory double patenting rejection of the instant claims as being unpatentable over claims 1 – 6 of US ‘661 is hereby withdrawn in view of the applicant’s arguments as addressed in the 103 rejection above.
Search: Search has been performed to include the full scope of the instant claims 1 – 2 and 4 – 19. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Andre Krammer, on September 28, 2020; and February 23, 2021.
	The amendments are as follows:

	CANCEL claim 3.

	Claim 11, page 4 lines 23-25:
The phrase “The pharmaceutical composition of claim 10, wherein the compound is a compound of claim 6, or a pharmaceutically acceptable salt thereof” should read as “The pharmaceutical composition of claim 10, wherein the composition comprises the compound, (1S,5R)-2-methyl-4-(5-(phenylethynyl)pyridin-2-yl)-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 12, page 4 lines 27-29:
The phrase “The pharmaceutical composition of claim 10, wherein the compound is a compound of claim 7, or a pharmaceutically acceptable salt thereof” should read as “The pharmaceutical composition of claim 10, wherein the composition comprises the compound, (1R,5S)-2-(5-((4-fluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 13, page 5 lines 1-3:
The phrase “The pharmaceutical composition of claim 10, wherein the compound is a compound of claim 8, or a pharmaceutically acceptable salt thereof” should read as “The pharmaceutical composition of claim 10, wherein the composition comprises the compound, (1R,5S)-2-(5-((3-fluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 14, page 5 lines 5-7:
The phrase “The pharmaceutical composition of claim 10, wherein the compound is a compound of claim 9, or a pharmaceutically acceptable salt thereof” should read as “The pharmaceutical composition of claim 10, wherein the composition comprises the compound, (1R,5S)-2-(5-((2,5-difluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 16, page 5 lines 18-19:
The phrase “… wherein the administered compound is a compound of claim 6, or a pharmaceutically acceptable salt thereof” should read as “… wherein the administered compound is (1S,5R)-2-methyl-4-(5-(phenylethynyl)pyridin-2-yl)-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 17, page 5 lines 24-25:
The phrase “… wherein the administered compound is a compound of claim 7, or a pharmaceutically acceptable salt thereof” should read as “… wherein the administered compound is (1R,5S)-2-(5-((4-fluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 18, page 5 lines 30-31:
The phrase “… wherein the administered compound is a compound of claim 8, or a pharmaceutically acceptable salt thereof” should read as “… wherein the administered compound is (1R,5S)-2-(5-((3-fluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

	Claim 19, page 6 lines 4-5:
The phrase “… wherein the administered compound is a compound of claim 9, or a pharmaceutically acceptable salt thereof” should read as “… wherein the administered compound is (1R,5S)-2-(5-((2,5-difluorophenyl)ethynyl)pyridin-2-yl)-4-methyl-2,4-diazabicyclo[3.2.0]heptan-3-one, or a pharmaceutically acceptable salt thereof”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the US Patent 8,420,661 B2 (US ‘661). US ‘661 teaches (see, Experimental Section) the compounds 84, 106 and 109 are presented below:

    PNG
    media_image1.png
    193
    703
    media_image1.png
    Greyscale

However, it does not explicitly teach the compounds, wherein cyclobutyl ring is condensed with the imidazolinone ring, as recited in the instant claims. The applicants have provided sufficient guidance that the instant compounds have an unexpected different utility as negative allosteric modulators than the compounds as taught in US ‘661 (positive allosteric modulators). Therefore, the instant claims 1 – 2 and 4 – 19 are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 – 2 and 4 – 19 are allowed.
Claim 3 is cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626           

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626